Citation Nr: 0627263	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-21 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability rating for tinnitus, 
currently evaluated as 
10-percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 rating decision of the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO) - which denied the veteran's claim for separate 
10 percent ratings for tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court/CAVC) 
reversed a Board decision that had concluded no more than a 
single 10-percent disability rating could be assigned for 
tinnitus, irrespective of whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagreed with the 
Court's holding in Smith and appealed the decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court).  In the meantime, by way of 
Chairman's Memorandum No. 01-05-08 (April 28, 2005), the 
Board imposed a temporary stay on the adjudication of 
tinnitus claims affected by Smith.  On appeal, the Federal 
Circuit Court reversed the Court's decision in Smith, holding 
that the Court had erred in not deferring to VA's 
interpretation of its own regulations.  Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  So the Board has lifted the 
stay on the adjudication of these type claims and will 
proceed with the adjudication of this appeal.

FINDING OF FACT

The veteran already has a 10-percent rating for his tinnitus, 
the highest possible under Diagnostic Code (DC) 6260.

CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation higher than 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 (2002 
& 2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); 
VAOPGCPREC 2-2003 (May 22, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that separate 10 percent ratings should 
be assigned for tinnitus in each ear.

The Veterans Claims Assistance Act (VCAA)

The VCAA, signed into law effective November 9, 2000, is 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and the implementing regulations are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  The 
VCAA requires that VA notify a claimant of the type of 
information and evidence needed to substantiate a claim for 
VA benefits, including apprising the claimant of 
whose responsibility - theirs or VA's, it is for obtaining 
supporting evidence.  VA also must give the claimant an 
opportunity to submit any relevant evidence in his or her 
possession.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) ("Pelegrini II").  See, too, Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) and Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002) (both also discussing the VCAA 
content requirements).  The VCAA also redefines VA's 
obligations insofar as the statutory duty to assist claimants 
in the development of their claims.
And there have been several precedent decisions discussing 
the timing of the VCAA notice as it relates to prejudicial 
error and additional content requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The duty to notify and assist provisions of the VCAA are 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In an 
August 2003 rating decision, the RO granted service 
connection for tinnitus, evaluated as 10 percent disabling.  
In December 2003, after enactment of the VCAA, the veteran 
sought separate ratings for his tinnitus.  The Court has 
held, however, that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").

Similarly, in a precedential opinion, VA's General Counsel 
(GC) held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004 (June 23, 2004).  VA 
GC opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2005).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA 
inapplicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim").

Moreover, VA's GC has addressed the question of VCAA 
applicability under the specific circumstances at issue here.  
VAOPGCPREC 2-2004 (March 9, 2004) held that, under 38 U.S.C. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected tinnitus because there is no information 
or evidence that could substantiate the claim, as entitlement 
to separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Code 6260 as interpreted by a 
precedent opinion of the GC.

As this case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus; and as the pertinent facts in this case are not in 
dispute, but application of pertinent provisions of the law 
and regulations will determine the outcome, the Board finds 
that no amount of additional evidentiary development would 
change the outcome of this case, and therefore the provisions 
of the VCAA are not applicable. 

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  

Analysis

A January 2002 rating decision granted service connection for 
this condition and assigned a 10 percent disability rating 
retroactively effective from August 11, 2001.  In March 2003, 
the veteran filed an increased rating claim for tinnitus 
seeking separate 10 percent ratings for each ear.

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 12, 2003.  See 68 Fed. Reg. 25,822 (2004).

Effective prior to June 12, 2003, Diagnostic Code 6260 
provides a single level of disability.

10% Tinnitus, recurrent

Note:  A separate evaluation for tinnitus may be combined 
with an evaluation under Diagnostic Codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).



Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.

10% Tinnitus, recurrent

Note (1):  A separate evaluation for tinnitus may be combined 
with an evaluation under Diagnostic Codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2):  Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3):  Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).

As will be explained in greater detail below, under all 
versions of the applicable regulation, the maximum rating 
that is available for tinnitus is 10 percent.  The veteran 
already has this rating, so his claim must be denied.

In Wanner v. Principi, 17 Vet. App. 4 (2003), the Court 
remanded a claim for separate evaluations for tinnitus for 
consideration of 38 C.F.R. § 4.25(b) [providing that 
"[e]xcept as otherwise provided in this schedule, the 
disabilities arising from a single disease entity [...] are to 
be rated separately as are all other disabling conditions, if 
any"].  The Court did not decide the issue of whether 
separate ratings could be assigned for tinnitus, but simply 
remanded the issue to the Board for a more thorough 
discussion of the matter.  The Court ordered the Board to 
consider the veteran's argument, initially raised before the 
Court, that he was entitled to separate 10 percent ratings, 
one for each ear, for bilateral tinnitus.  The Court 
intimated no opinion as to the outcome of the case.

In a 2004 decision, Wanner v. Principi, 370 F.3d 1124 (Fed. 
Cir. 2004), the Federal Circuit Court held that the Court 
lacked jurisdiction to review the content of Diagnostic Code 
6260, emphasizing that the Secretary's discretion over the 
rating schedule was "insulated from judicial review," with 
one recognized exception limited to constitutional 
challenges.

Setting aside the potential impact of the Federal Circuit's 
opinion in Wanner, the Court's current jurisprudence with 
respect to claims of entitlement to increased disability 
ratings for tinnitus is that the Board must provide "reasons 
and bases" for its decision (as it must in all cases), 
specifically with respect to 38 C.F.R. § 4.25.  The Board 
will proceed to do so.

Due to the Court's concerns, the Board requested an opinion 
from VA's GC on this matter.  In VAOPGCPREC 2-2003 (May 22, 
2003), in response, GC noted that "tinnitus is the perception 
of sound in the absence of an acoustic stimulus."  VAOPGCPREC 
2-2003 at p. 2, citing The Merck Manual 665 (17th Ed. 1999).  
The GC referenced the notice of proposed rulemaking resulting 
in the amendment to Diagnostic Code 6260 in May 2003 for the 
medical explanation of tinnitus:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)].



Based on this medical explanation the GC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-2003, p. 3.

VA's GC therefore determined that both the original and 
revised versions of Diagnostic Code 6260 authorize a single 
10 percent rating for tinnitus, regardless of whether it is 
perceived as unilateral, bilateral, or in the head, and 
precludes the assignment of separate ratings for bilateral 
tinnitus.  The Board, again, is bound to follow this opinion.  
See 38 U.S.C.A. § 7104(c) (West 2002).

On the basis of this GC opinion, and the Federal Circuit 
Court's recent holding overturning the Court's decision in 
Smith, the Board may decide this appeal without remanding it 
to the RO.  See Bernard v Brown, 4 Vet. App. 384 (1993).  The 
resolution of this case is in essence dependent upon the GC 
opinion, which is of course as binding on the RO as it is on 
the Board.  Thus, remanding this case to the RO would 
accomplish nothing except to further delay resolution of this 
appeal.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Turning specifically to 38 C.F.R. § 4.25, this provision 
stands for the proposition that, in general, all 
disabilities, including those arising from a single disease 
entity, are rated separately.  See 38 C.F.R. § 4.25 (2005).  
However, a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, which is contrary to the provisions of 
38 C.F.R. § 4.14.

Thus, the provisions of 38 C.F.R. § 4.25(b) (2005) stipulate 
that the disabilities arising from a single disease entity 
(such as arthritis, multiple sclerosis, cerebral vascular 
accident, etc.) are to be rated separately.  But the 
determination by GC that tinnitus, either unilateral or 
bilateral, is to be rated as a single disease entity, in 
essence constitutes a determination that tinnitus is a 
unitary disability that cannot be divided into distinct and 
diverse impairment of separate body parts.

The current version of Diagnostic Code 6260 specifically 
prohibits such separate evaluations, which exempts the 
current version altogether from the reach of 38 C.F.R. 
§ 4.25(b), as indicated in the language "[e]xcept as 
otherwise provided in this schedule."

The former version of the rating schedule did not mention 
separate evaluations for tinnitus one way or the other, 
although a fair reading of the rating criteria would lead to 
the conclusion that 10 percent was the maximum rating 
provided for tinnitus, and this was in fact VA's practice.  
Indeed, VAOPGCPREC 2-2003 specifically stated "[t]he 
intended effect of this action is to codify current standard 
VA practice by stating that recurrent tinnitus will be 
assigned only a single 
10-percent evaluation whether it is perceived in one ear, 
both ears, or somewhere in the head."  In any event, 
separate evaluations are specifically prohibited by 
VAOPGCPREC 2-2003, which the Board is bound to follow.

Accordingly, the Board has considered the applicability of 
38 C.F.R. § 4.25(b) and finds that its provisions are not 
applicable to tinnitus, do not require the Board to award 
separate evaluations for tinnitus in each ear, and the Board 
is in fact expressly prohibited from so doing.  The Board is 
not free to accept or reject GC opinions on its own motion.  
Rather, the law expressly requires that the Board "shall be 
bound in its decisions by . . . the precedent opinions of the 
chief legal officer of the Department."  38 U.S.C.A. 
§ 7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. 
Cir. 2000).

For these reasons and bases, the Board has determined the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating higher than 
10 percent for tinnitus.  This decision is based on a reading 
of the appropriate regulation, as interpreted by the GC.  
Because of the absence of legal merit or lack of entitlement 
under the law, the claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit 
sought on appeal is denied.

The Board notes in closing that the veteran has not alleged 
or otherwise indicated during the pendency of this appeal 
that his service-connected tinnitus causes marked 
interference with employment (meaning above and beyond that 
contemplated by his current schedular rating) or necessitates 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2005) [extraschedular 
rating criteria].

This level of special impairment also is not shown by the 
record.  As noted elsewhere in this decision, his sole 
contention is that VA regulations allow for the assignment of 
separate 10 percent ratings for his tinnitus.  Accordingly, 
in the absence of entitlement to an extra-schedular rating 
being raised by the veteran, suggested in the record, or 
adjudicated by the RO, the Board will not address this issue 
any further.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In the event the veteran believes that an exceptional or 
unusual disability circumstance exists, warranting 
consideration of an extraschedular rating by appropriate VA 
officials, he may raise this claim with the RO.


ORDER

The claim for a higher rating for tinnitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


